Citation Nr: 1529417	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-31 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 1972 to August 1973.  He died in September 1995.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that the appellant had excessive countable income for the purpose of receiving death pension benefits.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The Board notes that the appellant was scheduled for a Board hearing in August 2014, however, the appellant failed to report for this hearing.  As the appellant has not offered a statement of good cause as to why she missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2014). 


FINDINGS OF FACT

1. The Veteran served during a period of war; the appellant is his surviving spouse and has one dependent child.

2. The appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse with one dependent child.


CONCLUSION OF LAW

The appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify a claimant and representative, if any, of the information and medical or lay evidence needed to substantiate a claim. When VA receives a complete or substantially-complete application, it will notify the claimant of any needed information and evidence, and VA will inform the claimant which information and evidence, if any, the claimant is to provide and which, if any, that VA will attempt to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

Under these provisions, VA is required to make reasonable efforts to help the claimant obtain relevant records.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R   § 3.159.  See Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

In the instant case, the RO sent pre-adjudicatory VCAA notice regarding her claim for entitlement to death pension benefits in April 2012.  Regardless of any such notice, there is no question that she is entitled to recognition as the Veteran's surviving spouse.  Additionally, with respect to the Board's determination that she is not entitled to death pension benefits, as her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed and the appellant's arguments are limited to her interpretation of governing legal authority.

The United States Court of Appeals for Veterans Claims (Court) has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Additionally, VA's Office of General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated due to the lack of a legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004. 

Here, the essential and dispositive facts are not in dispute.  Accordingly, for the reasons stated in the preceding section, the undisputed facts preclude the appellant's eligibility for death pension benefits. 

As such, there is no prejudice to her in in the failure to provide any required pre-adjudication VCAA notice.

II. Analysis

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A.           § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).
The Veteran in this case served on active duty from August 1972 to August 1973, and therefore served during a period of war.  See 38 U.S.C.A. § 101(9), (11).  The Veteran died in September 1995.  The appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A.          § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; C.F.R. § 3.271. The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R.     § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A.          § 1503(a); see also 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child. 38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 
12-month annualization period in which they were paid.  Id. 

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The current applicable MAPR for death pension for a surviving spouse with one dependent is $10, 759.00.  As of April 1, 2012, the appellant's annual income was $35, 265.00.  The appellant has not reported any unreimbursed medical expenses pertaining to herself other than $1, 700.00 for Brooksdale Hospice for the Veteran's last expenses.  The appellant also has not reported any income for her dependent child.

Based on the above figures, her annual income as of April 1, 2012 is in excess of the applicable MAPR of $10, 759.00.  Thus, based on these figures and the lack of any significant exclusions, such as any significant unreimbursed medical expenses, her annual income exceeds the maximum annual pension rate for the period since April 1, 2012, making her ineligible for receipt of death pension benefits.

The appellant has expressed hardships with buying food, paying bills, and meeting her rent payments fully.  See September 2013 VA-Form 9.  The Board sympathizes with the appellant, but unfortunately it is bound by the controlling law and regulations.   Under the law, the Board may not award death pension benefits in cases where the appellant's annual income exceeds the applicable MAPR.  Thus, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to death pension benefits is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


